Title: To James Madison from Robert Brent and Others, ca. 18 May 1812 (Abstract)
From: Brent, Robert
To: Madison, James


Ca. 18 May 1812. The subscribers petition for the appointment of a justice of the peace for “that part of the city of Washington generally called ‘Green-leafs-point,’ which, being a detach’d settlement, is often the resort of dissolute and licentious persons from the Navy-yard and other places, who by their turbulent and riotous conduct disturb the peace of the inhabitants, and commit outrages upon their persons and property.” Suggest the appointment of David Hopkins, a Revolutionary veteran officer who later served as marshal of the District of Maryland.
